NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


EDGAR R. JACOBS and 4721                      )
WESTWOOD DRIVE TRUST, Gulf Coast              )
Home Sites, Inc. as Trustee, Dated            )
November 22, 2002,                            )
                                              )
             Appellants,                      )
                                              )
v.                                            )        Case No. 2D15-4918
                                              )
FEDERAL NATIONAL MORTGAGE                     )
ASSOCIATION,                                  )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 22, 2017.

Appeal from the Circuit Court for Charlotte
County; Michael T. McHugh, Judge.

Eric J. Chrisner, David C. Hicks, and
Vincent Carl LoBue of Alliance Legal
Group, PL, Sarasota, for Appellants.

Wm. David Newman, Jr. of Choice Legal
Group, P.A., Fort Lauderdale, for Appellee.




BLACK, Judge.

             In this appeal from a final judgment of foreclosure, Federal National

Mortgage Association appropriately concedes that it failed to establish standing at the
time the original plaintiff, JP Morgan Chase Bank, N.A., filed the complaint. As a result,

we reverse and remand for dismissal of the foreclosure action. See Segall v. Wachovia

Bank, N.A., 192 So. 3d 1241, 1245-46 (Fla. 4th DCA 2016); Fiorito v. JP Morgan Chase

Bank, Nat'l Ass'n, 174 So. 3d 519, 521-22 (Fla. 4th DCA 2015).

             Reversed and remanded.



KELLY and BADALAMENTI, JJ., Concur.




                                           -2-